35.	  The delegation of the Republic of Guinea to the Twenty-fifth session of the General Assembly of the United Nations, at a time when the international community is preparing to celebrate its Twenty-fifth anniversary, joins all the previous speakers in making its contribution to the general debate which is to be concluded today. We do so with all the more faith, conviction and optimism because the date of 2 October marks the anniversary of our accession to full sovereignty.
36.	In spite of all the efforts to promote peace, progress and justice, the year 1970 which is coming towards its end presents, in our view, a discouraging and gloomy picture, marked by the ever-growing gap between the industrialized countries and the developing countries, by the persistence of colonial oppression, injustice and imperialist aggression which seems to be the lot of the oppressed peoples of the third world.
37.	In Africa, apartheid, which is a crime against humanity and a denial of the elementary rights of man, still remains the only system of government of the white, fascist and racist minority of South Africa. The support by certain great Powers of the Pretoria regime confirms that apartheid, unanimously condemned by the United Nations, still remains powerful in practice, in spite of the fine words and declarations of intention made by various people.
38.	We still note with bitterness that millions of Africans groan under the unbearable weight of the most barbarous form of racism, the most inhuman which could possibly exist. It goes without saying that this system of government constitutes a real threat to international peace and security. The dictatorship of the white racists of South Africa has been extended to Namibia, a Trust Territory of the United Nations, in spite of General Assembly resolution 2145 (XXI) and Security Council resolution 269 (1969), both of which put an end to the South African Mandate over this African Territory.
39.	The International Court of Justice is dealing with this matter, but until now it has not handed down any satisfactory verdict with regard to this repugnant situation.
40.	In the face of the persistent refusal of the Pretoria regime to implement the relevant resolutions of the various bodies of our Organization, our Organization should face up to its responsibilities and make the Pretoria Government see reason simply by the application of the Charter.
41.	The unilateral proclamation of pseudo independence by the white minority in Rhodesia extends and maintains a permanent threat to peace and security. The use of force and violence to crush liberation movements is without any doubt a permanent source of tension which prevails in that part of Africa. This flagrant denial of justice is a challenge to the international community and particularly to the African peoples.
42.	The Power responsible for this state of affairs is undeniably the United Kingdom of Great Britain and Northern Ireland. We continue to believe that it is only by the use of force that an end can be put to this injustice.
43.	It is easy to note the coalition of the racist, fascist regime of South Africa and of the white reactionary minority of Rhodesia with the slave masters of Lisbon, which constitutes a genuine threat to international peace and security.
44.	From another point of view, the arms race and war preparations on the part of the colonialist and racist regimes threaten the sovereignty, security and territorial integrity of African States and imperil the rights of the peoples of Africa, rights explicitly recognized by the Charter of the United Nations.
45.	We denounce all forms of economic, military and other kinds of aid to racist and colonialist regimes, whether that aid takes the form of foreign investments, military the provision of arms or the building of factories on their Territory, since it all constitutes a policy designed to support the oppressor and to perpetuate the oppression.
46.	This is the proper occasion for our delegation to raise its voice in energetic protest against the sale of arms to South Africa by certain Member States, particularly certain members of the Security Council, which are thus shirking the international obligations which are imposed upon them by the Charter.
47.	In this regard, the seventh session of the Conference of Heads of State and Government of the Organization of African Unity, held in Addis Ababa in September 1970, deplored the attitude of the NATO countries which continue to sell arms to South Africa and to provide it with financial assistance, thus enabling it to pursue its policy of repression against the innocent African people by intensifying its policy of apartheid.
48.	Peace, security, justice and progress are indivisible. Peace, as we conceive it, cannot exist so long as there are hotbeds of war, however localized they may be.
49.	There are some people who conceive peace as being a balance of power between the great Powers, but that is not real peace. Peace with the continued existence of regimes that exploit and oppress peoples is not peace either. And, as President Ahmed Sekou Toure wrote:
"Peace is not simply an interval between two wars; nor is it the product of a compromise between conflicting interests. It should, above all, be the result of the elimination of the fundamental causes of insecurity in the world; and hence it cannot be a matter of concern to the great Powers only but should require in fact the active and conscious participation of all the peoples in the struggle that must be waged in the light, not of the dangerous strategy of the balance of power, but in accordance with the genuine interests of all peoples. The Republic of Guinea supports unreservedly any decision that may be taken to reduce international tension. We are determined similarly to oppose any attempt to maintain the status quo, which would mean inadmissible differentiations, inequalities and discriminations in the living conditions of certain peoples and in relations among nations,"
50.	For 25 years now there have been hotbeds of war in the world. The brave, valiant people of VietNam for 25 years have been the victim of aggression by imperialist Powers. The people of Laos and now, unfortunately, the people of Cambodia have also fallen victim to foreign aggression and flagrant intervention in their internal affairs. Those people are waging an armed struggle to safeguard their liberty and sovereignty and to restore their unity. Puppet regimes installed here and there by colonialism cannot overcome the will of those people, however many tons of bombs, shells, cannons and other arms of mass destruction are used against them.
51.	The peoples of Asia, like the peoples of Africa, have always suffered from injustice and the arbitrary whim of the aggressor. The valiant and courageous people of Korea, divided for 20 years, seeks only to achieve its national unity, from north to south. At this point, let me recall that the People's Democratic Republic of Korea has expressed repeatedly its wish to participate in the work of the United Nations as a sovereign State, and hence fully subscribe to the Charter of our Organization. The division of the Korean people and the maintenance of foreign troops on its soil under the flag of the United Nations constitute a flagrant violation of the Charter itself.
52.	A state of war continues in the Middle East and we speak with particular sadness and distress after the premature and unexpected death of the great Arab leader, the late lamented President Gamal Abdel Nasser and the military occupation by Israel of Arab territories remains a painful and distressing fact. The resolutions of the Security Council, in particular its resolution of 22 November 1967 [242 (1967)], have remained dead letters. If certain plans and certain good offices gave rise to a glimmer of hope, that hope was snuffed out very quickly by the adjournment sine die of the Jarring mission. For our part, we remain convinced that peace in the Middle East can be brought about only by the active and effective participation of all the parties, particularly the Palestinians. Peace cannot be restored in that part of the world without the total and unconditional evacuation of all territories occupied by force.
53.	The stubbornness with which the Portuguese Government continues to consider African Territories still under its domination as an extension of its own national territory is an aberration, an anachronism which should be ended immediately. In Angola, Mozambique and Guinea (Bissau), the fascist slave master Government of Lisbon, supported by the NATO Powers, using chemical weapons, including napalm, poison gas and defoliants, is systematically exterminating the freedom fighters and innocent African peoples. Assured of the support of its NATO protectors and convinced of the' ineffectiveness of the United Nations, Portugal continues deliberately to violate the Charter and the resolutions of this international Organization. This being the case, African countries like the Republic of Guinea have repeatedly brought to the attention of the United Nations violations by Portuguese forces of their national territory, their air space and their territorial waters.
54.	We bring now to the attention of world public opinion the military and psychological preparations now under way in Guinea (Bissau) against the sovereignty and territorial integrity of Guinea. Those preparations which are taking place in special training camps in Guinea (Bissau) include the military training of stateless Africans in the pay of imperialism and white mercenaries for the purpose of invading the national territory of Guinea.
55.	All those diabolical and Machiavellian plans being hatched by imperialism are designed to curb and jeopardize the economic and social development of Guinea, but they are all doomed to failure. We repeat that the violation of our air space by Portuguese military aircraft occurs all the time. The most recent incident took place on Saturday, 19 September 1970, at 1615 hours GMT, in the administrative regions of Boke in lower Guinea and Labe in mid-Guinea, along the river Komba.
56.	We cannot overlook the maintenance of military bases in Africa and the existence on our continent of enclaves of foreign domination. Our delegation condemns the presence of those bases and the continued existence of those enclaves. Disarmament, while a major problem, can be effective only if all mankind is involved in its aspiration to genuine peace. Disarmament is therefore a matter of concern not only to the great Powers but to mankind as a whole and we cannot speak of effective disarmament so long as there exist hotbeds of war, the arbitrary and artificial division of States and so long as a great Power like the People's Republic of China is absent from the forums where that problem is discussed.
57.	The policy of ostracism pursued by the United States of America towards the People's Republic of China must be ended. Indeed, we cannot keep the People's Republic of China outside the United Nations any longer without doing serious damage to the spirit of universality of our Organization. The People's Republic of China, a country of750 million inhabitants, or a quarter of mankind, as everyone knows, has made tremendous progress in all fields and has, by the courage of its valiant people and its scientists, undoubtedly become an atomic Power.
58.	In the field of the exploration of outer space, the People's Republic of China has victoriously joined the circle of the great Powers.
59.	The Government and the people of the Republic of Guinea, faithful to their ideals of peace and justice, demand the restoration of the legitimate rights of the People's Republic of China in the United Nations by the expulsion of the puppet clique in Formosa. The People's Republic of China is a peaceful country which maintains fruitful and friendly relations in the diplomatic, economic and cultural fields with the Republic of Guinea.
60.	Economic problems certainly constitute a major concern for a genuine balance in the world. The First United Nations Development Decade, which failed, is to give way to the Second Development Decade. The various development plans, even if well designed technically, cannot achieve positive results unless we succeed in avoiding the errors of the past and only if we take account of the clearly expressed will of the third world countries.
61.	We believe that we must have effective international solidarity in the conception and implementation of a policy of assistance. This assistance for the development of the developing countries should not be considered either as alms or as serving the purposes of propaganda and subversion in those countries.The danger for the third world of an imbalance created through technical and financial assistance is not just a matter of empty words.
62.	International cooperation must be disinterested. It must respect the political, economic, social and cultural institutions of the recipient countries in order to avoid a return to camouflaged forms of colonialism, that is to say, neocolonialism.
63.	Permit us to pay a sincere tribute to our Secretary General, U Thant, for his great contribution to the achievement of United Nations objectives.
64.	Twenty-five years ago, in the name of and with the knowledge of mankind, the peoples of the world signed in the historic city of San Francisco the United Nations Charter and thus undertook:
"to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind, and
"to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small, and
"to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained, and
"to promote social progress and better standards of life in larger freedom."
Never has a human act given rise to so many hopes, confidence and faith in the future of peoples.
65.	Twenty-five years have elapsed from 1945 to 1970, 25 years of thought, action and experience, 25 years of efforts crowned with some victories of course, but, above all, with failures, disappointments and bitter disillusionment.
66.	Therefore, in the view of the delegation of the Republic of Guinea, this session should be the occasion for the international Organization to undertake a rigorous, searching self-criticism of its past actions in order to create the best possible conditions of effectiveness for its actions in the satisfaction of the profound and legitimate aspirations of the people to freedom, justice, peace, and social and democratic progress.
67.	If we can on the one hand take pleasure to a certain extent from the balance sheet of the activities of certain specialized agencies of the United Nations and on the other hand of the partial results of decolonization, we are nonetheless forced to note that foreign intervention, colonial domination and the designs of imperialists against the sovereignty of the peoples in the Middle East, Asia, Africa and Latin America, disarmament, the question of faithful and sincere international cooperation, the universality of the Organization today still constitute the major concerns of mankind.
68.	Indeed if the United Nations has not always remained passive in the face of permanent and flagrant violations of its Charter, it still has been reduced to impotence and inaction by the behaviour of the great Powers which, anxious to establish an artificial balance of power among themselves, deal arbitrarily with world problems which they settle to suit themselves and in the light of their exclusive interests which, of course, takes us further away from the principle of the equality of all nations great and small.
69.	But in spite of its inadequacies the United Nations is indispensable for the maintenance of a certain necessary balance if humanity is to survive. It is important therefore to fill in these gaps and to make up for the inadequacies which are inherent in it.
70.	Basing ourselves on the 25 years of experience of the Organization, we should, before concluding our statement, like to make a few suggestions.
71.	The Declaration on the Granting of Independence to Colonial Countries and Peoples should, in our view, be reaffirmed so that decolonization can really and finally become effective.
72.	The colonial Powers should finally be brought to see reason by our conscious and effective solidarity with the freedom fighters. If Africa, by the Lusaka Manifesto, recommended a dialog with the colonial
Powers, it has now become quite clear that this appeal has not received the required response.
73.	Africa considers any aid, direct or indirect, material or political, provided to the racists and fascists in Pretoria, to the minority regime in Rhodesia and to the slavery-minded regime in Lisbon as de facto complicity.
74.	The financial aid provided to Portugal for the construction of the Cabora Bassa Dam constitutes direct aid to a minority, reactionary and fascist regime which is represented by the white minority in South Africa.
75.	On the particular and specific problem of the seabed and ocean floor, we think that today, even more than in the past, the national sovereignty of a Member State should embrace a more extensive area. It is well known, and positive international law endorses this, that the sovereignty of a State applies to its territorial area and air space, all delimited by the frontiers of fact or law of the State in question. The recognition and juridical protection of this status is of extreme political and strategic importance for the international community. All international meetings of any kind stress the need for respecting the sacrosanct principle of the national sovereignty of States.
76.	But if one glances at the political map of the world, one realizes that a State is not always separated off from another State by natural frontiers, in fact or in law. There are States which border on rivers, seas and oceans. But one cannot confine their frontiers to the point where the sea meets the land. To delimit the zone of territorial waters over which the sovereignty of a State is exercised fully and without obstruction remains one of the imperative concerns for States and the international community.
77.	In any case, the Republic of Guinea does not intend for the time being to make any modification in the arrangements already made by it to guarantee its security and its sovereignty.
78.	We are convinced of the necessity to reshape the United Nations Charter. This need is all the more imperative because our Organization, which had 52 Member States when it was created, now has 126, three quarters of which are from the third world.
79.	The United Nations, conceived as an institution serving mankind, must necessarily take account of the economic, political and social evolution of this very mankind and should not remain a fixed and fossilized institution in a world which is in perpetual flux.
80.	The United Nations should adapt itself, first of all, by a re-framing of its Charter; secondly, by the abolition of privileges enjoyed by certain Member States; thirdly, by the expansion of the Security Council; fourthly, by the effective implementation of the principle of universality within the United Nations.
81.	It is by taking into account all these principles that the delegation of the Republic of Guinea, faithful to its fundamental policies and its ideals of true freedom, peace, justice and democratic and social progress, will wholeheartedly contribute to the work of this session.
82.	The delegation of the Republic of Guinea is convinced that Ambassador Hambro's election to the presidency of this important session guarantees the success of our work. The policy of Norway, his country, which is essentially neutral and has no colonial past, his distinguished and eminent personality and his long experience of international problems constitute a sure guarantee of the success of this session.
